Decree reversed and matter remitted to the Surrogate’s Court for further proceedings, with costs to the appellant to abide the event, on the ground that the claimant was incompetent to testify under section 347 of the Civil Practice Act, as to the amount previously paid her by the testator, without which there is no basis upon which to determine the value of any services rendered, and further on the ground that she was incompetent to testify under the section mentioned as to her work being performed for the testator, as to- data received from the testator, as to his handwriting, as to his making up bills which claimant copied and as to payments not having been made by the testator for her service. (Griswold v. Hart, 205 N. Y. 384; Matter of Kelly, 238 id. 71; McCarthy v. Woolston, 210 App. Div. 152; Walize v. Morton, 219 id. 632.) All concur. Present — Hubbs, P. J., Clark, Sears, Taylor and Sawyer, JJ.